DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0364437) in view of Morein (US 2019/0088184).
	In regard to claim 1, Wang et al. teach a fingerprint acquisition system, comprising a touch surface configured so as to provide location information (fig. 2 element 105) for at least one contact point of a finger having a fingerprint in contact with the touch surface (paragraph 5), the system comprising: a TFT panel, arranged underneath the touch surface (fig. 1 and paragraph16), comprising a detection array comprising M rows at least some of which comprise detection cells for detecting an image representative of the fingerprint (fig. 3 element 320), a row-addressing system being integrated into the array, and configured so as to activate, row after row, the detection cells of a corresponding row in a scanning direction of the rows (paragraph 60), a calculation device, configured so as to receive the location information and so as to command the addressing system to address the array starting from an address range grouping together a subset of rows from among the M rows of the array (fig. 7 element S740), and determined on the basis of the location information (fig. 7 element S710), characterized in that wherein the addressing system comprises a shift register comprising M stages, each of the M stages having an output connected to a corresponding row input (paragraph 100) but does not an additional shift register, comprising N stages, called additional stages, where N < M, the additional shift register being connected to the row inputs by way of the shift register, each additional stage being connected to the first stage of a group of stages of the shift register (Wang et al. teach using the first control component to activate a specific shift register stage).
	Morein teaches an additional shift register (element 310), comprising N stages, called additional stages, where N < M (fig. 3, 1 shift register stage for 4 gate lines), the additional shift register being connected to the row inputs by way of the shift register, each additional stage being connected to the first stage of a group of stages of the shift register (fig. 3, each stage is connected to 4 gate lines. Wang et al. teach using shift register stages for the gate lines).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Wang et al. with the second shift register of Morein. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Wang et al. with the second shift register of Morein because the use of a shift register in lieu of a controller would simply the design and increase operating speed.
In regard to claim 8, Morein teaches wherein the additional stages of the additional shift register are connected to the stages of the shift register with regular spacing between the stages of the shift register (fig. 3, 1 shift register stage for 4 gate lines).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Morein further considered with Noh et al. (US 2020/0118509).
In regard to claim 9, Wang et al. and Morein teach all the elements of claim 9 except wherein each additional stage is connected to a stage by way of a diode-connected transistor.
Noh et al. teach wherein each additional stage is connected to a stage by way of a diode-connected transistor (fig. 12, the output state, 134, of the shift-register includes a diode connected transistor T6C for buffer purposes).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Wang et al. and Morein with the output buffer of Noh et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Wang et al. and Morein with the output buffer of Noh et al. because it would prevent off current leakage from disrupting circuit operations.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious determining the initial additional stage as required by claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623